     Case 2:20-cv-00060-JAM-GGH Document 34 Filed 08/24/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JOSHUA NEIL HARRELL,                              No. 2:20-cv-00060 JAM GGH P
12                       Petitioner,
13           v.                                         ORDER
14    RICK HILL, Warden,
15                       Respondent.
16

17          Petitioner has filed a request for reconsideration of the magistrate judge’s order filed July

18   7, 2020 denying petitioner’s motion for appointment of counsel. ECF No. 28. Pursuant to E.D.

19   Local Rule 303(f), a magistrate judge’s orders shall be upheld unless “clearly erroneous or

20   contrary to law.” As the ruling was not clearly erroneous or contrary to law reconsideration is not

21   warranted. Accordingly, the motion for reconsideration is denied.

22
     DATED: August 24, 2020
23
                                                   /s/ John A. Mendez____________              _____
24

25                                                 UNITED STATES DISTRICT COURT JUDGE

26

27

28
                                                       1
